Citation Nr: 1229610	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder (claimed as a left knee disorder and left leg ankylosis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).

In an April 2010 correspondence, the Veteran requested a hearing at the RO to be conducted by a Veterans Law Judge (VLJ).  The Veteran was scheduled for a Travel Board hearing on November 30, 2010.  He failed to report.

Then, in a letter received in January 2011, the Veteran stated that he called the VA customer service number on November 17, 2010, in an attempt to notify VA that he would not be able to attend the scheduled Travel Board hearing.  He explained that he had not been contacted by his representative regarding his hearing, and thus, he did not think that he would have any representation to assist him with presenting his case.  He requested that he be rescheduled for a hearing so that he would have the opportunity to present his case before the Board.

In an October 2011 Informal Hearing Presentation, the Veteran's representative reiterated the Veteran's request to be rescheduled for a Travel Board hearing.  His representative explained that there was a miscommunication between the Veteran and the representative with regards to the previously scheduled hearing.    
The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  However, as the Veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the RO is warranted to reschedule the Veteran's requested Travel Board hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 200); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  As the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


